 

SECOND AMENDMENT TO AMENDED AND RESTATED DISTRIBUTION AGREEMENT

 

THIS SECOND AMENDMENT TO AMENDED AND RESTATED DISTRIBUTION AGREEMENT (the
“Amendment”) is made as of this 27th day of June, 2014, by and between KAPPA
PUBLISHING GROUP, INC., a Delaware corporation, whose place of business is at
6198 Butler Pike, Blue Bell, Pennsylvania 19422 (hereafter referred to as
“Publisher”) and KABLE DISTRIBUTION SERVICES, INC., a Delaware corporation,
whose place of business is at Suite 4C, 14 Wall Street, New York, NY 10005
(hereafter referred to as ‘Distributor”).

 

W I T N E S S E T H:

 

WHEREAS, the Publisher and the Distributor are parties to that certain Amended
and Restated Distribution Agreement dated as of July 1, 2008 and that certain
First Amendment to Amended and Restated Distribution Agreement dated as of
February 14, 2011 (as amended the “Distribution Agreement”) with respect to the
Distributor providing for the distribution by Distributor of Publisher’s titles;

 

WHEREAS, the Distribution Agreement provides in Subparagraph 3(a) and
Subparagraph 3(d) that the term of the Distribution Agreement ends on June 30,
2014; and

 

WHEREAS, the Publisher and Distributor wish to amend Subparagraphs 3(a) and 3(d)
of the Distribution Agreement to reflect the changes required by the parties.

 

NOW, THEREFORE, for and in consideration of the mutual promises herein
contained, and other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, and intending to be legally bound hereby, the
parties agree as follows:

 

1. Definitions. All capitalized words used in this Amendment and not defined
herein shall have the respective meanings given to them in the Distribution
Agreement.

 

2. Amendment to Subparagraph 3(a). Effective upon execution of this Amendment by
the parties Subparagraph 3(a) of the Distribution Agreement is hereby amended
and restated in its entirety to read as follows:

 

 “(a) Except as otherwise provided in subparagraphs (b) or (f) of this Paragraph
3, this Agreement shall commence on the Effective Date and shall continue
thereafter for a period of one month, which shall automatically renew for
additional successive one month terms, unless after June 30, 2014 (i) PUBLISHER
provides DISTRIBUTOR written notice of non-renewal at least sixty (60) days
prior to the end of the term determined by PUBLISHER or (ii) DISTRIBUTOR
provides PUBLISHER written notice of non-renewal at least nine (9) months prior
to the end of the term determined by DISTRIBUTOR. The rights and obligations of
the parties under this Agreement shall include and be deemed to include all
issues of all Publication(s), the respective On-Sale Date(s) of which occur
prior to the termination hereof (“Covered Issues”). Any and all of the
respective rights and obligations of the PUBLISHER and DISTRIBUTOR under this
Agreement shall survive its termination for the purposes of distributing Covered
Issues, and of handling and crediting Returns and making payments, adjustments
and credits with respect to Covered Issues. Termination of this Agreement shall
not affect any right of either party to receive any money owed by the other
hereunder, the amount of which shall be calculated in the manner which would
have otherwise been required hereby, absent such termination.”

 



 

 

 

3. Amendment to Subparagraph 3(d). Effective upon execution of this Amendment by
the parties Subparagraph 3(d) of the Distribution Agreement is hereby amended
and restated in its entirety to read as follows:

 

“(d) INTENTIONALLY OMITTED”

 

4. Limited Amendment. Except as and to the limited extent modified in this
Amendment, the Distribution Agreement shall be and remain in full force and
effect in accordance with its terms.

 



  Kappa Publishing Group, Inc.         By:  /s/ Despina McNulty     Name:
Despina McNulty      Title: President         Kable Distribution Services, Inc.
        By:  /s/ Bruce Obendorf     Name: Bruce Obendorf      Title: Executive
Vice President, Finance

 



2

